DRUM sued Moody in trespass, before a justice of the peace, and recovered a judgment for 25 dollars. Moody appealed to the Circuit Court, and, upon the trial in that *289Court, Drum had judgment for 5 dollars and 50 cents damages, and the costs of the suit.
/. L. Jernegan, for the plaintiff.
The judgment, so far as it respects the costs, is erroneous. The judgment before the justice of the peace being reduced at the trial upon the appeal more than 5 dollars, the judgment for costs should have been in favor of the defendant. Allen v. Hardesty, 8 Blackf. 589.
So much of the judgment as gives costs to the plaintiff below is reversed, and cause remanded with directions to render a judgment for costs for the defendant below, with costs in this suit.